Citation Nr: 1230953	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2009 decision, the Board granted an increased rating for the Veteran's degenerative joint disease of the lumbar spine, dismissed the claim for an earlier effective date for the assignment of a 40 percent rating for degenerative joint disease of the lumbar spine, denied an earlier effective date for the award of service connection for radiculopathy of the left leg associated with degenerative joint disease of the lumbar spine and denied service connection for posttraumatic stress disorder (PTSD).  As a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) was not filed, the Board's decision on these issues is final.  The Board also remanded the claims of entitlement to an increased rating for radiculopathy of the left leg associated with degenerative joint disease of the lumbar spine, service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, and a TDIU for additional development.  

By a February 2011 decision, the Board denied entitlement to an increased rating for radiculopathy of the left leg associated with degenerative joint disease of the lumbar spine and remanded the claims of entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, and a TDIU for additional development.  

The Board notes that the Veteran's service connection claim on appeal was previously characterized as a claim of service connection for depression.  However, while on appeal, the Court addressed a case involving the scope of claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having depression, a dysthymic disorder, and an affective or mood disorder.  The Board therefore finds that the Veteran's claim is not limited solely to depression.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include depression, a dysthymic disorder, and an affective or mood disorder.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The satisfactory and probative medical evidence of record reflects that the Veteran's currently diagnosed acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in May 2006 and October 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in May 2006, October 2007, February 2008 and November 2010, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a statement of the case in August 2007 with subsequent readjudication in November 2010 and March 2012 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, adequate VA examinations and opinions and statements from the Veteran and his representative. 

The Board notes that the May 2010 VA examination report and March 2011 VA addendum opinion reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination and addendum opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This case was previously remanded by the Board in February 2011 to provide the Veteran with an adequate VA addendum opinion for his acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder.  As the March 2011 VA examiner complied with the Board's remand instructions and provided an appropriate rationale for her opinion, the Board is satisfied that the development requested by its February 2011 remand has now been satisfactorily completed and substantially complied with respect to an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his acquired psychiatric disorder, namely depression, began during his active service.  He also reported that he was stationed in Thailand  and was  awakened due to gunfire on one occasion, he had heard another unit was attacked on another occasion, and he had awakened to foreign voices that turned out to be prostitutes on a third occasion.  

The Veteran's DD forms 214 reflect that his military occupational specialty (MOS) was that of an aviation supply man and he had foreign and or sea service, including service in the Republic of Vietnam from August 1972 to January 1973.  Service personnel records also demonstrate that the Veteran participated in connection with Operation Task Force Delta from August 1972 to January 1973 and that his unit was stationed in Thailand and Japan.  These records also reflect the Veteran was counseled in October 1974 due to personal problems with financial affairs.  

Service treatment reports are absent of any findings of an acquired psychiatric disorder upon the Veteran's entrance into active service.  The February 1971 enlistment examination reflects no findings of abnormalities of the psychiatric system upon clinical evaluation and a February 1971 Report of Medical History was absent of any report of psychiatric symptoms.  Likewise, subsequent examinations in June 1971, September 1974 and November 1975 reflect normal findings of the psychiatric system upon clinical evaluation and accompanying Reports of Medical History in June 1971, September 1974 and November 1975 were absent of any complaint of psychiatric symptoms.  Service treatment reports from April 1976, May 1976 and July 1976 reflect that the Veteran complained of family problems at home, being a nervous wreck and jealousy and he was treated for and diagnosed with a mild anxiety reaction and insomnia secondary to anxiety due to a marital problem, with no findings of depression.  An October 1979 separation examination reflects no findings of abnormalities of the psychiatric system upon clinical evaluation and an October 1979 Report of Medical History was absent of any reports of psychiatric symptoms.  

SSA records reflect that, a March 2001 Psychiatric Review Technique form categorized the Veteran with having an affective disorder.  Per a June 2001 decision, the Veteran's depression was considered to be a severe impairment under the Social Security Act.  A February 2002 Disability Determination and Transmittal Report reflects that the Veteran's primary diagnosis was affective or mood disorders.  

Private and VA medical records from June 1994 to June 2012 reflect that the Veteran was diagnosed with depression, psychotic depression, major depression and major depression with psychotic features.  A history of depression was noted in a September 1996 VA outpatient treatment report, the earliest date of record indicating the Veteran had depression.  In an October 2000 VA outpatient treatment report, the Veteran reported having been hospitalized for depression five or six years ago.  

In a May 2010 VA examination, the Veteran reported that he had feelings of depression for a very long time dating back to his time in service in Thailand.  He reported that he served in Thailand and Japan in 1971 and 1972 and that, while he was stationed in Thailand, he had awakened to gunfire on one occasion, he had heard another unit was attacked on another occasion, and he had awakened to foreign voices that turned out to be prostitutes on a third occasion.  He also noted that, prior to his discharge, he was accused of theft and was demoted from E-6 to E-4.  The Veteran reported these experiences to be upsetting to him and he also reported no experience of combat in the military or seeing others in combat.  Following an examination, the Veteran was diagnosed with dysthymic disorder.  The examiner opined that the Veteran's depression symptoms were not at least as likely as not due to or aggravated by military service.  He explained that he did not find any record of treatment for depression in the military record and the Veteran stated that he did not receive treatment for that disorder.  

In a March 2011 VA addendum opinion, a VA examiner reviewed the claims file and provided a supplemental etiology opinion for the Veteran's diagnosed dysthymic disorder in the May 2010 VA examination.  The examiner noted the Veteran's reported stressful incidents during his active service including that, while he was stationed in Thailand, he had awakened to gunfire on one occasion, he had heard another unit was attacked on another occasion, and he had awakened to foreign voices that turned out to be prostitutes on a third occasion.  She also noted his reports that, prior to his discharge, he was accused of theft and was demoted from E-6 to E-4.  The examiner concluded however, that the Veteran did not describe any incidents or stressors occurring in his military experience which could have contributed to his current psychiatric disorder.  She also found that while the Veteran denied having psychiatric treatment in service, service treatment reports from April 1976 to July 1976 indicated that he complained of anxiety and insomnia, however, these were related to the worry that his wife was having an affair.  Therefore, the examiner opined that the Veteran's current psychiatric disorder was "less likely than not to have incurred as a result of active military service."  

After a review of the record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, is not warranted.  

Initially, the Board finds that the Veteran has a currently diagnosed psychiatric disorder, namely depression, major depression, affective disorder and dysthymic disorder.  

The Board also points out that the Veteran's DD forms 214 and his service personnel records demonstrate that his MOS was that of an aviation supply man, he served in the Republic of Vietnam from August 1972 to January 1973, he participated in connection with Operation Task Force Delta from August 1972 to January 1973, and his unit was stationed in Thailand and Japan.  These records also reflect the Veteran was counseled in October 1974 due to personal problems with financial affairs.  

Service treatment records reflect an isolated 4 month period (April to July 1976) in which the Veteran complained of family problems at home, being a nervous wreck and jealousy. He was treated for and diagnosed with mild anxiety reaction and insomnia secondary to anxiety due to a marital problem, with no findings of depression.  After this brief period in 1976, there were no additional findings, complaints or treatment of psychiatric symptoms during active duty, to include on separation examination from active service.  

The earliest indication of a psychiatric disorder in the record was not until September 1996, wherein a history of depression was noted, approximately 17 years following his discharge from active duty.  In fact, even considering the October 2000 VA outpatient treatment report, wherein the Veteran reported having been hospitalized for depression five or six years ago, this was still at least approximately 15 or 16 years following his discharge from active duty.  

In addition, the Board finds that there is no competent and credible lay or medical evidence in the record of a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and the Veteran's active service.  In this regard, the Board notes that the May 2010 VA examiner found that depression symptoms were not at least as likely as not due to or aggravated by military service.  He explained that he did not find any record of treatment for depression in the military record and the Veteran stated that he did not receive treatment for that disorder.  Additionally, after a review of the claims file, including the Veteran's history, the service treatment records, the post-service medical evidence and the May 2010 VA examination, the March 2011 VA examiner opined that the Veteran's current psychiatric disorder was "less likely than not to have incurred as a result of active military service."  In so finding, she noted that the Veteran did not describe any incidents or stressors occurring in his military experience which could have contributed to his current psychiatric disorder, including those described to the May 2010 VA examiner.  She also found that, while service treatment reports from April 1976 to July 1976 indicated that he complained of anxiety and insomnia, these were related to the worry that his wife was having an affair.  In sum, the examiner duly considered the Veteran's inservice symptoms of anxiety but nevertheless determined that his current psychiatric disability was not related. 

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the lay statements by the Veteran that depression began during his active service and had continued since that time and the alleged incidents while stationed in Thailand.  The Board observes, however, that the Veteran is not competent to relate any currently diagnosed acquired psychiatric disorder to the anxiety and insomnia noted in service or to his active service.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, however, that the Veteran is competent to attest to the continuity of depression symptoms since his active service.  

The Board finds, however, that the statements regarding a continuity of depression since active service while competent, are not credible evidence as they are inconsistent with the contemporaneous medical evidence of record during the period of this appeal.  In this regard, the Board notes that the service personnel records reflect the Veteran received counseling in October 1974 for personal problems with financial affairs.  In addition, the service treatment records demonstrate that the Veteran was treated in April 1976, May 1976 and July 1976 for mild anxiety reaction and insomnia secondary to anxiety, which were related to his complaints of family problems at home and a marital problem.  Moreover, the July 1976 report specified that there were no findings of depression.  In addition, the October 1979 separation examination was absent of any findings or notations of psychiatric abnormalities, including depression, and the October 1979 Report of Medical History was likewise absent of any complaints or history of depression or other psychiatric symptoms.  In fact, the Veteran himself reported in the October 1979 Report of Medical History that he was "in good health."  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Moreover, the record reflects that the earliest indication of a psychiatric disorder in the record was not until September 1996, approximately 17 years following his discharge from active duty and the Veteran reported in an October 2000 VA outpatient treatment report that he was hospitalized for depression five or six years ago, least approximately 15 or 16 years following his discharge from active duty.  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of these statements and they are afforded no probative value.

Therefore, the Board finds that there is no evidence of record of an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, during the Veteran's active service and no evidence of a nexus between the Veteran's current acquired psychiatric disability and his active service.  As such, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is related to his active military service.  Therefore, the claim for service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and an affective mood disorder, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of a TDIU must be remanded for further development.  

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities or one or both lower extremities, disabilities resulting from a common etiology or a single accident, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  

The Veteran's service-connected disabilities include: degenerative joint disease of the lumbar spine, rated as 40 percent disabling, and radiculopathy affecting the left leg associated with degenerative joint disease of the lumbar spine, rated as 10 percent disabling.  The combined disability rating for his service-connected disabilities is 50 percent, effective January 2004.  Thus, as the Veteran's service-connected disabilities do not meet the schedular criteria pursuant to 38 C.F.R. § 4.16(a), the provisions of 38 C.F.R. § 4.16(b) are for application where and extraschedular consideration is thus, warranted.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In a February 2001 request for information from the SSA regarding the Veteran's claim for SSA disability benefits, his former supervisor reported that they began working together in June 1999 to November 2000.  He stated the Veteran was his head custodian and that he held that job for seven years.  He also reported that the Veteran had talked with him about seeing a doctor about some medical reasons, that he resigned but left prior to the date listed on his letter of resignation and that he missed an excessive amount of work in his last two months.  Finally, he reported that he would re-hire the Veteran, but not as a head custodian.  

In a June 2001 SSA decision, the Veteran was found to have severe impairments under the Social Security Act which included degenerative disc disease and disc herniation at L3-4 and L4-5 levels, he was unable to perform past relevant work and he did not have any transferable skills to perform other work with his physical and mental residual functional capacity.  

In May 2001 and March 2002 letters, the Veteran's treating physician at the VA, Dr. D.R.B., reported that due to the Veteran's service injury to the back, he had a long history of back pain which had gradually gotten worse in the last few years with significantly more pain in the last six months.  Dr. D.R.B. noted that the Veteran had pain across the lower back with walking, bending, stooping and lifting, and aggravated pain with sitting.  He concluded that, due to the extensive disc herniation involving all three levels of the lumbar spine the Veteran was permanently and totally disabled.  

At a January 2002 VA examination of the spine, the Veteran reported that he had not worked since 1999, prior to which, he had worked as a head custodian for 10 years.  After military service, the Veteran reported having performed manual labor for many years working in different jobs including working for an insulation company.  He also reported working for Coca-Cola for eight years and working as an automobile mechanic for one year.  The examiner opined that as far as the Veteran's ability was concerned, he thought that the Veteran should return to work with restriction and that he should stay away from strenuous manual labor, but he was definitely able to perform a job that was not physically stressful.  

In an August 2002 VA addendum to the previous VA examination in January 2002, the examiner reiterated that the Veteran should be able to perform a job, staying away from repetitive lifting and repetition of carrying no more than 30 to 50 pounds.  

In a February 2006 Request for Employment Information form, the Veteran's former employer reported that he worked from March 1990 to November 2000 as a custodian, he was granted paid sick leave whenever he applied for it and he resigned to relocate closer to family.  

At a May 2010 VA general medical examination, the Veteran maintained that the primary and only disability which prevented him from obtaining or maintaining substantial, gainful employment was his lower back condition.  He stated that, approximately nine years ago, his back pain worsened, he used a cane for the last eight to nine years and he was working at that time as a custodian of an elementary school.  The Veteran reported that he presented to a physician at that time and was told to stop working, so he stopped working in 2001.  He stated that his low back pain affected his ability to perform his occupational duties, he was unable to lift more than 20 pounds, unable to sit for more than 30 minutes, unable to stand or walk for more than 30 minutes at a time and unable to do repetitive bending or lifting and carrying of heavy objects, such as the cafeteria tables.  He then reported current difficulty with activities of daily living because he was unable to stand or walk for more than 30 minutes, which affected his ability to go shopping with his wife, and he was limited in driving for more than 30 minutes at a time.  The examiner found that, in terms of the Veteran's ability to secure and follow substantially gainful employment, he had a high school education and primarily worked as a custodian in his lifetime.  He noted that the Veteran worked as a custodian in elementary schools for 10 years prior to quitting in 2001 due to his lower back condition, prior to which, he worked for Coca-Cola for nine years, a job which did not require lifting.  

The examiner opined that the Veteran would be unable to obtain or maintain substantial, gainful employment in occupations which required that he perform repetitive bending, lifting greater than 20 pounds, carrying greater than 15 pounds on a repetitive basis, repetitive stair climbing, sitting for greater than 30 minutes, standing for greater than 30 minutes or walking for greater than 30 minutes.  

Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Referral is required where there is a plausible basis for concluding that the veteran is unable to secure and follow a gainful occupation.  Id. at 9.  

In light of the above information, the Board finds that the threshold for extraschedular consideration under 4.16(b) has arguably been met here.  Therefore, upon remand, after performing all the necessary evidentiary development, the AMC/RO should submit this case to the Director of VA's Compensation and Pension Service for initial extra-schedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should submit the Veteran's claim for TDIU to the Director, Compensation and Pension Service, for extraschedular consideration as to whether he is rendered unemployable by reason of his service-connected disabilities, to include on the basis of the evidence discussed above in the body of this remand, in accordance with 38 C.F.R. § 4.16(b).  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


